DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the phrase “in an optional period” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05 (d). Clams 10-16 which are dependent to claim 9 also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakata et al (US 2007/0210993).
	As to claim 1, Murakata teaches a display device comprising: 
a first power supply line (a power supply line 36, fig. 4); 
a second power supply line ([0046] a reference potential (ground), fig. 4); 
a reset line (a power supply line 36, fig. 4); 
a plurality of pixels arranged in a row direction and a column direction ([0048] A large number of pixels 32 of the above-described configuration are arranged in a matrix pattern in the column and row directions, fig. 3); 
a plurality of gate lines, each of the gate lines being shared by the plurality of pixels arranged in the row direction ([0045] A scan signal Select (referred to also as a write pulse) is supplied to the gate of the data write transistor Tr1 via the scan line 33,  [0048] A large number of pixels 32 of the above-described configuration are arranged in a matrix pattern in the column and row directions as shown in FIG. 3 to construct the display panel 31, fig. 3); 
a plurality of control wiring lines, each of the control wiring lines being shared by the plurality of pixels arranged in the row direction ([0047] an erase signal Erase (referred to also as an erase pulse) is supplied from the erase driver to the gate of an erase transistor Tr3 as an erase TFT via the erase signal line 35, fig. 3); 
a plurality of source lines, each of the source lines being shared by the plurality of pixels arranged in the column direction ([0044]  a data signal Vdata corresponding to a display command signal sent from the data driver 22 is supplied to the source of a control TFT, that is, a data writing transistor Tr1, via the data line 34  arranged in the display panel); 
a first driver that provides a first control signal to the plurality of gate lines ([0045] A scan signal Select (referred to also as a write pulse) is supplied to the gate of the data write transistor Tr1 via the scan line 33 connected to the scan driver 21, fig. 3); and
 a second driver that provides a second control signal to the plurality of control wiring lines ([0047] an erase signal Erase (referred to also as an erase pulse) is supplied from the erase driver to the gate of an erase transistor Tr3 as an erase TFT via the erase signal line 35, fig. 3),
 wherein 
each of the pixels includes: 
a drive transistor and a light emitting element connected in series between the first power supply line and the second power supply line ([0046] The source of the light-emission drive transistor Tr2 is connected to the other terminal of the capacitor C1, and is constructed such that a drive voltage Vcc is supplied to the source via the power supply line 36. The drain of the light-emission drive transistor Tr2 is connected to the anode terminal of the organic EL element E1, and the cathode terminal of this organic EL element E1 is connected to a reference potential (ground)); 
a pixel switch connected between a corresponding source line among the plurality of source lines and a gate electrode of the drive transistor ([0049]  current corresponding to the data signal Vdata supplied from the data driver 22 flows to the capacitor C1 via the source and drain of the control transistor Tr1 so that the capacitor C1 is charged. Its charged voltage is supplied to the gate of the drive transistor Tr2), the pixel switch being switched between an ON state and an OFF state by the first control signal provided via a corresponding gate line among the plurality of gate lines ([0049] a write pulse Select as a scan signal is supplied from the scan driver 21 to the gate of the control transistor Tr1, fig. 4); 
a storage capacitor connected to the gate electrode (capacitor C1, fig. 4); and 
a reset switch (Tr3, fig. 4) connected between the reset line (a power supply line 36, fig. 4) and the gate electrode (gate electrode of Tr2, fig. 4), the reset switch being switched between an ON state and an OFF state by the second control signal provided via a corresponding control wiring line among the plurality of control wiring lines ([0047] an erase signal Erase (referred to also as an erase pulse) is supplied from the erase driver to the gate of an erase transistor Tr3 as an erase TFT via the erase signal line 35, figs. 3 & 4).

As to claim 2, Murakata teaches the display device, wherein in each of the pixels, when the pixel switch is in the ON state and the reset switch is in the OFF state, an image signal is written in the gate electrode via the corresponding source line and the pixel switch and is held in the storage capacitor, and an amount of current flowing through the drive transistor is adjusted ([0049], a write pulse Select as a scan signal is supplied from the scan driver 21 to the gate of the control transistor Tr1 during an address period. Thus, current corresponding to the data signal Vdata supplied from the data driver 22 flows to the capacitor C1 via the source and drain of the control transistor Tr1 so that the capacitor C1 is charged. Its charged voltage is supplied to the gate of the drive transistor Tr2, and the transistor Tr2 allows the current corresponding to its gate voltage and the drive voltage Vcc supplied to the drain to flow in the EL element E1 so that the EL element E1 emits light, fig. 4, [0051]), and when the pixel switch is switched to the OFF state and the reset switch is maintained in the OFF state, the storage capacitor maintains a state of holding the image signal, and the amount of current flowing through the drive transistor is maintained ([0050] When applying of the write pulse for the gate of the control transistor Tr1 is stopped, the transistor Tr1 is so-called cut-off. However, the gate voltage of the drive transistor Tr2 is maintained by stored charges in the capacitor C1, and thus drive current to EL element E1 is maintained, fig. 4, [0051]).

As to claim 3, Murakata teaches the display device, wherein in each of the pixels, when the pixel switch is in the ON state and the reset switch is in the OFF state, an image signal is written in the gate electrode via the corresponding source line and the pixel switch and is held in the storage capacitor, and an amount of current flowing through the drive transistor is adjusted ([0049], a write pulse Select as a scan signal is supplied from the scan driver 21 to the gate of the control transistor Tr1 during an address period. Thus, current corresponding to the data signal Vdata supplied from the data driver 22 flows to the capacitor C1 via the source and drain of the control transistor Tr1 so that the capacitor C1 is charged. Its charged voltage is supplied to the gate of the drive transistor Tr2, and the transistor Tr2 allows the current corresponding to its gate voltage and the drive voltage Vcc supplied to the drain to flow in the EL element E1 so that the EL element E1 emits light, fig. 4, [0051]), and when the pixel switch is switched to the OFF state and the reset switch is switched to the ON state, a potential of the gate electrode and an amount of charge of the storage capacitor are reset by a reset signal provided via the reset line and the reset switch, and the drive transistor does not cause a current to flow ([0051] the erase pulse Erase by which the erase transistor Tr3 is turned on is supplied from the erase driver 23. Thus, charges charged in the capacitor C1 can be erased (discharged) instantaneously. As a result, the drive transistor Tr2 is in a cut-off state, and the EL element E1 is extinguished immediately, fig. 4, [0050]).

As to claim 5, Murakata teaches the display device, wherein the reset switch is an N-channel transistor ([0048] the pixels 32 shown in FIG. 4, only the drive transistor Tr2 is constructed by a p-channel type TFT, and the other elements are constructed by n-channel type TFTs) and includes a gate electrode connected to the corresponding control wiring line ([0047] an erase signal Erase (referred to also as an erase pulse) is supplied from the erase driver to the gate of an erase transistor Tr3 as an erase TFT via the erase signal line 35, fig. 3), and configured to: be maintained in the OFF state by the second control signal at a low level ([0051] the erase pulse Erase by which the erase transistor Tr3 is turned on is supplied from the erase driver 23); and be switched to the ON state by the second control signal at a high level ([0051] the erase pulse Erase by which the erase transistor Tr3 is turned on is supplied from the erase driver 23).

As to claim 6, Murakata teaches the display device, wherein the reset line is the first power supply line (a power supply line 36, fig. 4).

As to claim 7, Murakata teaches the display device, wherein the drive transistor is a P-channel transistor ([0048] the pixels 32 shown in FIG. 4, only the drive transistor Tr2 is constructed by a p-channel type TFT), and includes a source electrode connected to the first power supply line (a power supply line 36, fig. 4) and a drain electrode connected to the light emitting element, the light emitting element is connected between the drain electrode and the second power supply line, the second power supply line is held at a constant potential ([0046] The source of the light-emission drive transistor Tr2 … is constructed such that a drive voltage Vcc is supplied to the source via the power supply line 36. The drain of the light-emission drive transistor Tr2 is connected to the anode terminal of the organic EL element E1, and the cathode terminal of this organic EL element E1 is connected to a reference potential (ground)), the first power supply line is held at a constant potential (Vcc, fig. 4) higher than the constant potential of the second power supply line (a reference potential (ground)), and the storage capacitor is connected between the gate electrode and the source electrode (capacitor C1 connection as seen in fig. 4).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakata et al (US 2007/0210993) in view of Hara (US 2007/0229413).
As to claim 4, Murakata does not teach the display device as claimed.
However, Hara teaches the display device, wherein the second driver includes a sequential circuit (shift registers 13a to 13d,  fig. 6, [0108]), a mask wiring line ( the erase selection signals SELE1 and SELE2, fig. 6, [0108]), and a plurality of logic circuits (a selection circuit, fig. 6 [0108]), and each of the logic circuits includes a first input terminal connected to the sequential circuit (as seen in fig. 6, [0108]), a second input terminal connected to the mask wiring line (the erase selection signals SELE1 and SELE2 as seen in fig. 6, [0108]), and an output terminal connected to a corresponding control wiring line among the plurality of control wiring lines ([0108], fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, a sequential circuit, a mask wiring line and a plurality of logic circuits, as suggested by Hara in order to  provide the display with the scanning signal necessary to drive the display efficiently.
7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakata et al (US 2007/0210993) in view of Chen et al (US 2018/0197934).
	As to claim 8, Murakata does not teach a micro light emitting diode.
	However, Chen teaches the display device, wherein the light emitting element is a micro light emitting diode ([0023] the light-emitting unit WO, the light-emitting unit RO, the light-emitting unit GO, and the light-emitting unit BO are micro-LEDs…the display device 10 is a micro LED display device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, wherein the light emitting element is a micro light emitting diode, as suggested by Chen in order to  provide high definition display with longer lifetime and bright image.

8.	Claims 9-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0229405) in view of Hara (US 2007/0229413).
As to claim 9, Ono teaches a display device comprising: 
a first power supply line (VDD, fig. 2A); 
a second power supply line (VSS, fig. 2A); 
a reset line (signal line DATA, fig. 2A); 
a plurality of pixels arranged in a row direction and a column direction ([0038] The display circuit 2 includes plural pixel circuits 10 that are arranged in a matrix); 
a plurality of gate lines, each of the gate lines being shared by the plurality of pixels arranged in the row direction ([0038] Each of rows in the matrix is provided with a scanning line connected in common to the pixel circuits 10 that are arranged in the same row, [0046]); 
a plurality of source lines, each of the source lines being shared by the plurality of pixels arranged in the column direction ([0038] each of the columns of the matrix is provided with a data signal line connected in common to the pixel circuits 10 that are arranged in the same column, [0046]); and 
a first driver (scanning line drive circuit 4, fig. 2A) that provides a first control signal ([0072] As shown in (c) in FIG. 4, in the data writing step on an i-th row, the data voltage DATA is set to a voltage Vdata(i) corresponding to the luminance of a pixel circuit of the i-th row, and the control signal SCAN for the i-th row changes to the LOW level) and a second control signal to the plurality of gate lines ([0063] The signal line drive circuit 5 outputs, to the data line DATA, a voltage for resetting the drive transistor TD, [0064] The scanning line drive circuit 4 simultaneously outputs a LOW level control signal to the respective signal lines SCAN of all the rows),
 wherein
 each of the pixels includes:
 a drive transistor (TD, fig. 2A) and a light emitting element (EL, fig. 2A) connected in series between the first power supply line (VDD, fig. 2A) and the second power supply line (VSS, fig. 2A); 
a pixel switch (T1, fig. 2A) connected between a corresponding source line (DATA, fig. 2A) among the plurality of source lines and a gate electrode of the drive transistor ([0051] The switching transistor T1 switches between conduction and non-conduction between the gate electrode g of the driving transistor TD and the signal line DATA), the pixel switch being switched between an ON state and an OFF state by the first control signal ([0072], fig. 2A) or the second control signal provided via a corresponding gate line among the plurality of gate lines ([0063]-[0064], fig. 2A); and
 a storage capacitor connected to the gate electrode (Cs, fig. 2A), 
While Ono teaches scanning line drive circuit connected to all scan lines continuous in the column direction to provide the first control signal and the second control signal (see the above description), Ono does not teach the first driver includes a first circuit connected to the plurality of gate lines continuous in the column direction and a second circuit connected to the plurality of remaining gate lines continuous in the column direction, and in an optional period, the first circuit provides one of the first control signal and the second control signal to a corresponding gate line, and the second circuit provides another of the first control signal and the second control signal to a corresponding gate line.
However, Hara teaches the first driver includes a first circuit connected to the plurality of gate lines continuous in the column direction (shift registers 12a and 12b are grouped as a first circuit, fig. 6) and a second circuit connected to the plurality of remaining gate lines continuous in the column direction (shift registers 12c and 12d are grouped as a second circuit, fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, the first driver including a first circuit and a second circuit, as suggested by Hara in order to simplify circuit complexity and scan lines arrangement.

As to claim 10, Ono in view of Hara teaches the display device, wherein in each of the pixels, when an image signal is provided to the corresponding source line and the pixel switch is switched to the ON state based on the first control signal (Ono: [0072] As shown in (c) in FIG. 4, in the data writing step on an i-th row, the data voltage DATA is set to a voltage Vdata(i) corresponding to the luminance of a pixel circuit of the i-th row, and the control signal SCAN for the i-th row changes to the LOW level), the image signal is written in the gate electrode via the corresponding source line and the pixel switch and is held in the storage capacitor, and an amount of current flowing through the drive transistor is adjusted (Ono: [0051] The switching transistor T1 switches between conduction and non-conduction between the gate electrode g of the driving transistor TD and the signal line DATA), and when a reset signal is provided to the corresponding source line and the pixel switch is maintained in the OFF state based on the second control signal, the storage capacitor maintains a state of holding the image signal, and the amount of current flowing through the drive transistor is maintained (Ono: [0076] With this, the drive transistor TD supplies the light-emitting element EL with a current that is of a size that corresponds to the voltage Vdata held in the capacitive  element Cs. The light-emitting element EL emits light at a luminance corresponding to the size of the current supplied from the drive transistor TD).

As to claim 12, Ono in view of Hara teaches the display device, wherein in each of the pixels, when an image signal is provided to the corresponding source line and the pixel switch is switched to the ON state based on the first control signal, the image signal is written in the gate electrode via the corresponding source line and the pixel switch (Ono: [0072] As shown in (c) in FIG. 4, in the data writing step on an i-th row, the data voltage DATA is set to a voltage Vdata(i) corresponding to the luminance of a pixel circuit of the i-th row, and the control signal SCAN for the i-th row changes to the LOW level)  and is held in the storage capacitor, and an amount of current flowing through the drive transistor is adjusted (Ono: [0076] With this, the drive transistor TD supplies the light-emitting element EL with a current that is of a size that corresponds to the voltage Vdata held in the capacitive  element Cs. The light-emitting element EL emits light at a luminance corresponding to the size of the current supplied from the drive transistor TD), and when a reset signal is provided to the corresponding source line and the pixel switch is switched to the ON state based on the second control signal, a potential of the gate electrode and an amount of charge of the storage capacitor are reset by the reset signal provided via the source line and the pixel switch, and the drive transistor does not cause a current to flow (Ono: [0063] The signal line drive circuit 5 outputs, to the data line DATA, a voltage for resetting the drive transistor TD, [0064] The scanning line drive circuit 4 simultaneously outputs a LOW level control signal to the respective signal lines SCAN of all the rows, [0066] Furthermore, at this time, the power source voltages VDD and VSS are adjusted to a voltage with which the voltage between both electrodes of the light-emitting element EL is smaller than or equal to the threshold voltage of the light-emitting element EL, and thus the light-emitting element EL does not emit light).

As to claim 14, Ono in view of Hara teaches the display device, wherein the reset line is the first power supply line (Hara: power line Lr, fig. 3).

As to claim 15, Ono in view of Hara teaches the display device, wherein the drive transistor is a P-channel transistor (Ono: TD, fig. 2A), and includes a source electrode connected to the first power supply line (Ono: VDD, fig. 2A) and a drain electrode connected to the light emitting element (Ono: EL, fig. 2A), the light emitting element is connected between the drain electrode and the second power supply line (Ono: VSS, fig. 2A), the second power supply line is held at a constant potential, the first power supply line is held at a constant potential higher than the constant potential of the second power supply line (it is well known VDD is higher than Vss), and the storage capacitor is connected between the gate electrode and the source electrode (Ono: Cs, fig. 2A).


9.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0229405) in view of Hara (US 2007/0229413) and further in view of Chen et al (US 2018/0197934).
As to claim 16, Ono in view of Hara does not teach a micro light emitting diode.
	However, Chen teaches the display device, wherein the light emitting element is a micro light emitting diode ([0023] the light-emitting unit WO, the light-emitting unit RO, the light-emitting unit GO, and the light-emitting unit BO are micro-LEDs…the display device 10 is a micro LED display device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, wherein the light emitting element is a micro light emitting diode, as suggested by Chen in order to  provide high definition display with longer lifetime and bright image.

Allowable Subject Matter
10. 	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628          

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628